Title: To John Adams from Samuel H. McFetrich, 28 June 1799
From: McFetrich, Samuel H.
To: Adams, John



Dear Sir,
Greensburg  28th June 1799

Permit sir, as a Son, of one who fought, and bled, for the federal revolution, to address You, as one that is a sincere friend, of yours; and of the federal party. Sir, I find that since you have had the honer, to be the chief magistrate of the people; that you have acted in wisdom, and with impartiality; and you are worthy of filling that chair, as president.
My wish, is to you, long life; happiness, and wisdom, which you have had, since you have filled the seat of honor,.—
My heart bleeds with resentment, when I behold usurpers, would wish to invade our country; when honored Sir you have taken, all the means in your power; to preserve peace, let me presume to Say, sir, that they deserve rotten the fruits of their labour, (France) as they have done every thing which is diabolical, unjust, and impolitick
Permit none Sir to ask you, if you should think me worthy of your honors attention, to grant, me either in an office military, or civil naval, as my father was before me, during all the last war, and Sir if  you should not think proper, rather than I would stay back, I would defend it on boat but I hope your honour will grant it—And I shall ever be true.
I am a true American, born in Philadelphia, by father was a captain in the navy during the last war, (J. McFetrich) and if I should  have the honor, of that now, to be conveyed upon me, I should ever be a true soldier, and I should wish you if it is not too, much trouble, to send me, an answer as Soon as possible.
I am Sir, with every respect, / for your peace, and happiness,

            
            Saml. H: McFetrich, Esqr
            
            
PS. Please, Sir to excuse this letter, becaus it was done in haste and I presume to say, an answer in a short time will be granted I should wish it not to be published—But just as your honor pleases,
              S H McF

            
            
          